Citation Nr: 0100154	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, including as secondary to service-connected 
spondylolysis of the lumbar spine or service-connected left 
median nerve compression with thoracic outlet syndrome.  

2.  Entitlement to an increased rating for spondylolysis of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for left median nerve 
compression with thoracic outlet syndrome (TOS), currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
February 1971.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1999 RO decision which in part 
denied service connection for a cervical spine disorder, 
including as secondary to service-connected spondylolysis of 
the lumbar spine or service-connected left median nerve 
compression with TOS.  In that decision the RO also granted 
an increased rating, from 10 percent to 20 percent, for 
spondylolysis of the lumbar spine, and denied an increase in 
a 10 percent rating for left median nerve compression with 
TOS; and the veteran appeals for higher ratings.  

The Board notes that in his August 1999 substantive appeal 
the veteran appears to raise the issue of an increased rating 
for his service-connected right thoracic outlet syndrome.  In 
addition, in a March 2000 statement the veteran's 
representative raised the issue of clear and unmistakable 
error in all rating decisions for failing to grant service 
connection and a compensable rating for rib resection.  These 
issues have not been developed by the RO, and they are 
referred to the RO for appropriate consideration. 


REMAND

In regard to the issue of service connection for a cervical 
spine disorder, in its April 1999 decision, the RO denied the 
claim on the grounds that it was not well grounded.  However, 
during the pendency of this appeal, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
among other things eliminates the concept of a well-grounded 
claim and redefines the obligations of the VA with respect to 
the duty to assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

VA medical records show that on X-rays and an MRI in 1998 the 
veteran had degenerative disc disease and osteoarthritis of 
the cervical spine.  On a February 1999 VA neurological 
examination, the doctor did not provide a diagnosis but 
rather stated that the veteran had chronic neck and low back 
pain with some radicular symptoms and paresthesia.  The 
doctor also stated the veteran did not have any evidence of 
myelopathy or carpal tunnel syndrome but that he could have 
some cervical degenerative changes with some symptoms of 
radiculopathy.  At a March 1999 VA outpatient visit, the 
veteran complained of bilateral upper extremity pain 
beginning above the shoulders and radiating to the fingers.  
The diagnosis was history of degenerative disc disease and 
positional left radiculopathy possibly secondary to 
neuroforaminal narrowing.  It was also noted that the 
examination was complicated by possible brachial plexus 
radiculopathy from cervical and first rib removal surgery and 
ulnar transposition and carpal tunnel syndrome.  (The 
veteran's service medical records show he underwent a left 
cervical and bilateral first thoracic rib resection in 1970.)  
It is unclear from the record precisely what symptoms are 
attributable to the veteran's service-connected left median 
nerve compression with TOS and what, if any, symptoms are 
attributable to his non-service-connected cervical spine 
disorder.  Moreover, it is unclear whether there is any 
relationship between the aforementioned service-connected 
left upper extremity neurological disorder and the non-
service-connected cervical spine disorder.  In light of the 
foregoing, the Board believes that a new examination is in 
order to (1) differentiate between the symptoms of the 
service-connected left median nerve compression with TOS and 
the non-service-connected cervical spine disorder and (2) 
clarify the etiology of the cervical spine disorder.  Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  

As to the lumbar spine issue, on a March 1999 VA orthopedic 
examination the doctor stated that there were no medical 
records available for review prior to the examination.  He 
based his findings solely on a history provided by the 
veteran and an examination of the low back.  The veteran 
contended on his substantive appeal that the examination did 
not provide a true picture of his disability.  Following the 
examination, the veteran continued to received treatment for 
his lumbar spine at the VA.  Outpatient records in May and 
June 1999 show the veteran complained that his morning 
stiffness and low back pain had worsened.  In view of the 
foregoing, the Board believes that a new examination is 
warranted.  Caffrey, supra.  

In a March 1999 statement, the veteran indicated that he 
received all his medical care at the Syracuse, New York VA 
Medical Center (VAMC).  Thus, prior to the new VA 
examination, the RO should obtain any treatment records not 
already on file.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

In view of the foregoing, the case is remanded to the RO for 
the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has ever received treatment for 
a cervical spine disorder (before, 
during, or after service).  He should 
also be asked to identify all sources of 
treatment since 1999 for a lumbar spine 
disability and left median nerve 
compression with TOS.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers, to include the 
Syracuse VAMC, and obtain copies of all 
related medical records which are not 
already on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic and neurological 
examination to ascertain the etiology of 
his cervical spine disorder and to 
determine the current nature and severity 
of his service-connected lumbar spine 
disability and left median nerve 
compression with TOS.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  

The doctor should furnish a medical 
opinion, with full rationale, as to the 
etiology of the veteran's cervical spine 
disorder, including whether it is related 
to the established service-connected 
disabilities and the treatment he had for 
those disabilities during service.  

All signs and symptoms of the service-
connected lumbar spine disability should 
be described in detail.  This includes 
range of motion in degrees (measured with 
a goniometer).  The doctor should note 
for the record any objective evidence of 
pain referable to the lumbar spine, and 
should assess the degree of any 
additional limited motion during use or 
flare-ups due to pain.  

All signs and symptoms of the service-
connected left median nerve compression 
with TOS should be described.  The doctor 
should also differentiate between the 
signs and symptoms of that disability and 
of the cervical spine disorder.  

3.  The RO should otherwise ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's claims.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.

4.  Following completion of the 
foregoing, the RO should readjudicate, on 
the merits, the veteran's claim for 
service connection (including secondary 
service connection) for a cervical spine 
disorder.  The RO should also review his 
claims for increased ratings for 
spondylolysis of the lumbar spine and for 
left median nerve compression with TOS.  
If the decision is adverse to the 
veteran, the RO should provide him and 
his representative with a supplemental 
statement of the case and the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.  

On remand, the veteran may submit any other evidence and 
argument in support of the claims which the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


